Entered: July 7th, 2020
                               Case 20-15704    Doc 15     Filed 07/07/20     Page 1 of 2
Signed: July 6th, 2020

SO ORDERED




                                IN THE UNITED STATES BANKRUPTCY COURT
                                     FOR THE DISTRICT OF MARYLAND
                                            (Baltimore Division)

         In re:                                        *
                                                                       Case No. 20-15704-DER
         DOLORES J. DAVIS,                             *
                                                                       (Chapter 7 )
                                  Debtor.              *

         *          *      *      *      *      *      *       *       *      *       *       *       *

                                      ORDER AUTHORIZING EMPLOYMENT
                                         OF COUNSEL FOR TRUSTEE

                    Upon consideration of the Trustee’s Application for Authority to Employ Counsel (the

         “Application”), and any opposition thereto, an upon consideration of the Verified Statement of

         Craig B. Leavers, and it appearing that Craig B. Leavers and The Law Offices of Craig B.

         Leavers, LLC are disinterested within the meaning of 11 U.S.C. § 101(14), represent no interest

         adverse to the debtor or the bankruptcy estate, and that the employment of counsel to render the

         services described in the Application is necessary and in the best interests of the estate, it is, by

         the United States Bankruptcy Court for the District of Maryland,

                    ORDERED, that the Application is hereby GRANTED; and it is further




                                                           1
                  Case 20-15704       Doc 15     Filed 07/07/20     Page 2 of 2



       ORDERED, that Craig B. Leavers, Trustee, is authorized to employ The Law Offices of

Craig B. Leavers, LLC to represent him on an hourly basis at the firm’s normal, hourly rates

under a general retainer, with the payment of such fees and reimbursement of out-of-pocket

expenses to be subject to application and further Order of this Court.



cc:    Craig B. Leavers, Trustee via CM/ECF
       Office of the United States Trustee via CM/ECF
       Nicholas J. DelPizzo, III, Esq. via CM/ECF
       Dolores J. Davis, 2300 Dulaney Valley Road,
          Apt. K0005 St. Elizabeth Hall, Timonium, MD 21093 via 1st Class Mail



                                      - END OF ORDER -




                                                 2
